DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-23-2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 2-16-2021 have been fully considered by the Examiner and are addressed in the instant Office Action.
Claims 41 and 42 have been added.
Claims 14, 15, and 34 are amended.
Claims 1, 3-19, and 21-42 are pending and rejected as explained in the instant Office Action below.

Response to Arguments
Applicant's arguments filed 2-16-2021 have been fully considered but they are not persuasive. 


101 Rejection
Upon further consideration of the claims, the 101 rejection has been withdrawn. The claimed physical system requires physical elements on a road and the steps cannot be performed using mental process or mathematical formulas/relationships.

112(a) rejection
Regarding the Applicant’s arguments directed towards the 112(a) rejections, the 112(a) rejection has been withdrawn in view of the amendments to the claims. 

103 Rejections
The Applicant asserts on page 14, “Specifically, the plurality of antennas disclosed in Kikin are part of, or associated with, an RFID interrogator. (See Kikin's para. [0034])”.
The Examiner asserts that none of the Applicant’s arguments on page 14 are supported by the Kikin reference. Kikin merely states in para.[0034], “FIG. 1 depicts a chain antenna according to one embodiment, which may be used with an RFID interrogator”, wherein the Applicant then acknowledges on page 14 of the Arguments that Shankwitz teaches that an interrogator is used to interrogate RFID tags, which actually supports the Examiner’s position. 
Extensive clarification is required in order to fully understand the Applicant’s position. 

The Applicant further asserts on page 14-15, “The antennas 104 of the present application have exactly that, i.e. antennas 104 directly sharing a common feedline 106. Kikin instead uses a hierarchical clustering design, which is completely different”. 
Paragraph [0035] of Kikin explicitly states “It follows that the power dividers 108-1, 108-2 are coupled along the transmission line 106 for coupling the transmission line 106 to each of the radiating elements 102”, (emphasis added). Therefore, since each of the radiating elements are connected by a single power line, e.g the transmission line taught by Kikin, it appears that Kikin anticipates the recited claim language. 

The Applicant further asserts on page 15, “Moreover, Kikin discloses a uni-directional RFID system that appears incapable of being externally powered due use of its power dividers 108. (See e.g. Kikin's para. [0036])”.
Paragraph [0036] of Kikin does not appear to support any of the Applicant’s arguments. The Examiner respectfully requests that the Applicant provides explicit quotations from the Kikin reference. Furthermore, the claim language does not contain any limitations that precludes the use of Kikin as viable prior art. 

Regarding the Applicant’s arguments on page 16, the Examiner asserts that the claims language does not contain any limitations that preclude the use of the combination of Shankwitz, Yamaguchi and Kikin. Furthermore, the Applicant has failed to demonstrate what specific limitations in the claim language preclude the use of the combination of Shankwitz, Yamaguchi and Kikin. 

Regarding the Applicant’s arguments on pages 16-23, the Applicant has failed to provide nay persuasive arguments or evidence that demonstrates why the prior art Alapuranen, Minovitch, and Bauchot are not viable prior art for the limitations which they were used to reject. 
For example, Alapuranen teaches using location data to maintain the position of the vehicle during travel along the roadway. However, the Applicant has failed to provide any persuasive arguments proving that Alapuranen either alone or in combination does not teach the claimed limitations. 

The Applicant’s arguments are not persuasive and the 103 rejections are maintained. 

Newly added claims 40 and 41 are addressed in the instant Office Action. Please see the official reasoning below.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 41, the current specification does not provide sufficient written description that supports or describes the limitations directed towards “a common power bus for powering the respective emitter and plurality of strip antennas”, which appears to be directed towards new matter. 

Claim 41 defines the invention in functional language by specifying a desired result, such as using “a common power bus for powering the respective emitter and plurality of strip antennas”, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claim 41 are rejected for similar reasons as set forth in the rejection above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	Regarding claim 41, the claim language “a common power bus for powering the respective emitter and plurality of strip antennas” is unclear and renders the claim language ambiguous. 
There is no antecedent basis for “respective emitter” or “strip antennas”. 
For the purposes of examination only, the Examiner has interpreted the above claim language to be directed towards a strip that contains a plurality of antenna. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 5-12, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Shankwitz (US Publication No. 2009/0115638) in view of Kikin (US Publication No. 2016/0285150).
Regarding claim 1, Shankwitz A roadway guidance system comprising (see at least para.[0007-0115] and Fig. 1-14, Shankwitz teaches a roadway guidance system): 
a plurality of emitter strips disposed along a roadway in spaced intervals in a direction of travel (see at least para.[0029], Shankwitz teaches a plurality of RFID tags in strips along a road), 
each said emitter strip comprising an emitter and a plurality of strip antennas configured to transmit a wireless signal (see at least para.[0029] and [0033], Shankwitz teaches using RFID technology, wherein the RFID tag transmits tag data, and uses antennas to transmit data).
wherein said signal for each emitter strip includes (i) location data identifying the placement location of said emitter strip on the roadway (see at least para.[0030-0031] Shankwitz teaches the RFID message includes location data 240 of the RFID tag); 
and (ii) informative data providing information relating to the portion of the roadway where said emitter strip is located (see at least para.[0096], Shankwitz teaches the RFID message includes speed limit information regarding a curved portion of a road).
Shanckwitz does not expressly indicate an emitter being in communication with each strip antenna of the plurality of strip antennas through a common feedline.
However, Kikin teaches a plurality of antennas (see at least para.[0061-0062] and Fig. 1-5, 10A, and 15A, Kikin teaches a plurality of antennas) 
and an emitter being in communication with each antenna of the plurality of antennas through a common feedline (see at least para.[0018], Kikln teaches an feeding port 104 ,which anticipates the recited “emitter”, in communication with each of the plurality of antennas with respect to the common the feedline 106). 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz with the teachings of Kikin to use a plurality of antennas and an emitter being in communication with each antenna of the plurality of antennas through a common feedline in order to allow for the transmission of substantially uniform electromagnetic fields while also improving efficiency during operation, as recognized by Kikin in at least para.[0005]. 

Regarding claim 3, Shankwitz teaches wherein the location data transmitted by each emitter strip correlates to whether each said emitter strip is positioned proximate to a left edge of a travel lane on the roadway (see at least para.[0034], Shankwitz teaches lane code indicates the left boundary of a lane), 
proximate to a right edge of said travel lane (see at least para.[0034], Shankwitz teaches lane code indicates the right boundary of a lane), 
or in a centerline of said travel lane (see at least para.[0030], Shankwitz teaches that tags 200-1 and 200-2 are located at the center of each lane, which anticipates a lane code that indicates the center location of the respective lane that accommodates a single line of traffic. Also, see at least para.[0031], Shankwitz teaches each RFID tag has a location block in the RFID message data).

Regarding claim 5, Shankwitz teaches the signal transmitted by at least one of the emitter strips in the plurality of emitter strips further includes alert data (see at least para.[0101], Shankwitz teaches sending an alert data).

Regarding claim 6, Shankwitz teaches does not expressly indicate said alert data correlates to at least one of traffic data for upcoming roadway relative to the at least one emitter strip (see at least para.[0101] Shankwitz teaches sending an alert data that correlates to traffic data, such as traffic signs).

Regarding claim 7, Shankwitz teaches a receiver apparatus associated with a vehicle travelling on the roadway (see at least para.[0034-0036], Shankwitz teaches a pickup/receive antenna), 
wherein said receiver apparatus includes at least one vehicle antenna configured to detect the wireless signals transmitted by at least a subset of emitter strips of the plurality of emitter strips as said vehicle antenna passes said subset of emitter strips (see at least para.[0034-0036], Shankwitz teaches a pickup/receive antenna to receive the information transmitted by the RFID tags).

Regarding claim 8, Shankwitz teaches the receiver apparatus comprises three vehicle antennas spaced relative to one another and laterally disposed on the vehicle relative to the direction of travel of the roadway (see at least para.[0035], Shankwitz teaches using additional antenna pickups to detect the RFID tags, such as two or more, which anticipates using three antennas spaced relative to one another and laterally disposed on the vehicle relative to the direction of travel of the roadway).

Regarding claim 9, Shankwitz teaches the three vehicle antennas comprise: a first vehicle antenna positioned on the left side of the vehicle; a second vehicle antenna positioned on the right side of the vehicle; and a third vehicle antenna positioned in the center of the vehicle (see at least para.[0035], Shankwitz teaches using additional antenna pickups to detect the RFID tags, such as two or more, which anticipates using three antennas spaced relative to one another and laterally disposed on the vehicle relative to the direction of travel of the roadway. Also, see at least para.[0036], Shankwitz teaches antennas located at the sides and center of the vehicle).

Regarding claim 10, Shankwitz teaches the first vehicle antenna is configured to detect wireless signals transmitted by emitter strips positioned proximate to the left side of the travel lane (see at least para.[0035], Shankwitz teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, wherein overlap of the detection of specific RFID tags is possible, which anticipates having a first antenna configured to detect at least the emitter strips positioned proximate to the left side of the travel lane); 
the second vehicle antenna is configured to detect wireless signals transmitted by emitter strips positioned proximate to the right side of the travel lane (see at least para.[0035], Shankwitz teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, wherein overlap of the detection of specific RFID tags is possible, which anticipates having a second antenna configured to detect at least the emitter strips positioned proximate to the right side of the travel lane); 
and the third vehicle antenna is configured to detect wireless signals transmitted by emitter strips located along the centerline of the travel lane (see at least para.[0035], Shankwitz teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, wherein overlap of the detection of specific RFID tags is possible, which anticipates having a first antenna configured to detect at least the emitter strips positioned proximate to the centerline of the travel lane).

Regarding claim 11, Shankwitz teaches a fourth vehicle antenna positioned adjacent to the third vehicle antenna between said third antenna and one of the first and second vehicle antennas (see at least para.[0035], Shankwitz teaches using additional antenna pickups to detect the RFID tags, such as two or more, which anticipates using three antennas spaced relative to one another and laterally disposed on the vehicle relative to the direction of travel of the roadway, which anticipates at least a fourth antenna); 
and a fifth vehicle antenna positioned adjacent to the third vehicle antenna between said third vehicle antenna and the other of the first and second vehicle antennas (see at least para.[0035], Shankwitz teaches using additional antenna pickups to detect the RFID tags, such as two or more, which anticipates using three antennas spaced relative to one another and laterally disposed on the vehicle relative to the direction of travel of the roadway, which anticipates at least a fifth antenna).

Regarding claim 12, Shankwitz teaches the first vehicle antenna is configured to detect wireless signals transmitted by emitter strips positioned proximate to the left side of the travel lane (see at least para.[0035], Shankwitz teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, which anticipates having a first antenna configured to detect at least the emitter strips positioned proximate to the left side of the travel lane); 
the second vehicle antenna is configured to detect wireless signals transmitted by emitter strips positioned proximate to the right side of the travel lane (see at least para.[0035], Shankwitz teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, which anticipates having a second antenna configured to detect at least the emitter strips positioned proximate to the right side of the travel lane); 
and the third, fourth and fifth vehicle antennas are configured to detect wireless signals transmitted by emitter strips located along the centerline of the travel lane (see at least para.[0035], Shankwitz teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, wherein overlap of the detection of specific RFID tags is possible, which anticipates having third, fourth and fifth antennas configured to detect wireless signals transmitted by emitter strips located along the centerline of the travel lane).

Regarding claim 35, Shankwitz does not expressly indicate the plurality of strip antennas comprises eight strip antennas. However, in para.[0029-0030] Shankwitz teaches that any number of desired tags may be placed on the road, which anticipates using any number of desired tags in the strips as required or based on a specific design choice.
the plurality of antennas comprises eight antennas (see at least para.[0048-0050]).
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz  with the teachings of Kikin to use a plurality of antennas and an emitter being in communication with each antenna of the plurality of antennas through a common feedline in order to allow for the transmission of substantially uniform electromagnetic fields while also improving efficiency during operation, as recognized by Kikin in at least para.[0005]. 

Regarding claim 36, Shankwitz does not expressly indicate the emitter is centrally arranged between an equal number of strip antennas of the plurality of antennas.
However, Kikin anticipates that the emitter is centrally arranged between an equal number of strip antennas of the plurality of antennas (see at least para.[0061-0062] and Fig. 1-5, 10A, and 15A, Kikin teaches a plurality of antennas, and an feeding port 104 ,which anticipates the recited “emitter”, in communication with each of the plurality of antennas with respect to the common the feedline 106. Furthermore, para.[0038] of Kikin teaches that various configurations are adjustable and can be reconfigured for design purposes. Therefore, Kikin anticipates placing the feeding port 104 at any location relative to the antennas, including, but not limited to, between an equal number of antennas of the plurality of antennas).
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz  with the teachings of Kikin to use a plurality of antennas and an emitter being in communication with each antenna of the plurality of antennas through a common feedline in order to allow for the transmission of substantially uniform electromagnetic fields while also improving efficiency during operation, as recognized by Kikin in at least para.[0005]. 

 the emitter is disposed to one side of the plurality of strip antennas. 
However, Kikin teaches the emitter is disposed to one side of the plurality of antennas (see at least para.[0061-0062] and Fig. 1-5, 10A, and 15A, Kikin teaches a plurality of antennas, and an feeding port 104 ,which anticipates the recited “emitter”, in communication with each of the plurality of antennas with respect to the common the feedline 106, wherein the feeder port is disposed to one side of the antennas 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz with the teachings of Kikin to use a plurality of antennas and an emitter being in communication with each antenna of the plurality of antennas through a common feedline in order to allow for the transmission of substantially uniform electromagnetic fields while also improving efficiency during operation, as recognized by Kikin in at least para.[0005]. 

Regarding claim 38, Shankwitz teaches each of the plurality of strip antennas is configured to receive the energy pulses, generate excitation energy from energy of the energy pulses, and transmit the excitation energy to the emitter (see at least para.[0029], Shankwitz teaches using lane strips along the entire length of the road, which anticipates using any length of strip that required for the specific length of road, which anticipates any length that includes, but is not limited to, 10-20 feet ).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shankwitz (US Publication No. 2009/0115638) in view of Kikin (US Publication No. 2016/0285150), as applied to claim 1 above, and further in view of Alapurnen (US Publication No. 2007/0032245).
the informative data transmitted by each emitter strip correlates to whether a portion of the travel lane proximate to the emitter strip is straight, curves left, curves right, inclines or declines. However, the Shankwitz expressly teaches sending an alert based on the curvature of a road in at least para.[0096-0099]. Also, in at least para.[0099], Shankwitz teaches the tags may indicate the positon and distance of the vehicle to a specific area with respect to an alert. Therefore, Shankwitz anticipates a situation where the alert is based on the speed limit with respect to the shape of the road, and thereby anticipates a situation where the speed limit it is related to whether the road curves left or curves right. 
Furthermore, Alapuranen teaches the informative data transmitted by each emitter strip correlates to whether a portion of the travel lane proximate to the emitter strip is straight, curves left, curves right, inclines or declines (see at least para.[0026] and [0031], Alapuranen teaches sending messages to a vehicle based on road curvature and road properties, such as curvature, elevation and bank angle). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Shankwitz in view of Kikin with the teachings of Alapuranen to use the informative data that correlates to whether a portion of the travel lane proximate to the emitter strip is straight, curves left, curves right, inclines or declines in order to perform safe autonomous vehicle control with respect to the changing environment, as recognized by Alapuranen in at least para.[0031]. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shankwitz (US Publication No. 2009/0115638) in view of Kikin (US Publication No. 2016/0285150), as applied to claim 7 above, and further in view of Minovitch (US Patent 4361202).
s 18, 19, 21, 22, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Shankwitz (US Publication No. 2009/0115638) in view of Kikin (US Publication No. 2016/0285150) and Minovitch (US Patent 4361202).

Regarding claim 13, Shankwitz teaches the receiver apparatus is in operative communication with operative components of the vehicle for adjusting operation of the vehicle based on analysis of the wireless signals received from emitter strips in the roadway (see at least para.[0099], Shankwitz teaches automatically slowing a vehicle based on the received location and speed limitation information of the RFID tags located along the roadway).
Shankwitz in view of Kikin does not expressly indicate signal strengths. 
However, Minovitch teaches receiving signal strengths with respect to operating the vehicle (see at least col. 5, lines 27-56, col.7, lines 56-67, and col.8, lines 1-25 of Minovitch, wherein reach pick-up receiver receives its own relative signal strength. Furthermore, the Examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that any alternative embodiments of Minovitch using duplication of parts and/or rearranging of parts as seen in MPEP 2144.04, section VI, parts B and C, with respect to the guiderail and pickup receivers would be an obvious modification of Minovitch). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Minovitch to use signal strengths transmitted by an emitter strip located along the centerline of the travel lane in order to control the vehicle, as recognized by Minovitch in at least col. 7, lines 64-67, and col. 8, lines 1-28.  

Regarding claim 14, Shankwitz does not expressly indicate the wireless signal received by the receiver apparatus is used to maintain the position of the vehicle during travel along the roadway relative to one of more of the left edge, the right edge and the centerline of the travel lane in which the vehicle is travelling.
However, Minovitch teaches the wireless signal received by the receiver apparatus is used to maintain the position of the vehicle during travel along the roadway relative to one of more of the left edge, the right edge and the centerline of the travel lane in which the vehicle is travelling (see at least col. 5, lines 32-41, Minovitch teaches determining if the vehicle deviated too far to the left or right based on the received positon information with respect to a guiderail location and three antennas on the vehicle. Also, see at least col. 7, lines 64-67, and col. 8, lines 1-28, Minovitch teaches automatic steering control using the relative position information. Furthermore, the Examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that any alternative embodiments of Minovitch using duplication of parts and/or rearranging of parts as seen in MPEP 2144.04, section VI, parts B and C, with respect to the guiderail and pickup receivers would be an obvious modification of Minovitch).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz with the teachings of Minovitch to use an antenna that is configured to detect wireless signals transmitted by an emitter strip located along the centerline of the travel lane in order to control the vehicle, as recognized by Minovitch in at least col. 7, lines 64-67, and col. 8, lines 1-28.  

Regarding claim 18, Shankwitz teaches a roadway guidance system comprising (see at least para.[0007-0115] and Fig. 1-14 of Shankwitz): 
a plurality of emitter strips disposed along a roadway in spaced intervals in a direction of travel, each said emitter strip comprising an emitter and a plurality of strip antennas configured to transmit a wireless signal (see at least para.[0029], Shankwitz teaches RFID tags in strips along a roadway and uses antennas to transmit data); 
a receiver apparatus associated with a vehicle travelling on the roadway, wherein said receiver apparatus includes at least three vehicle antennas spaced relative to one another and laterally disposed on the vehicle relative to the direction of travel of the roadway (see at least para.[0035-0036], Shankwitz teaches two or more receiver antennas spaced relative to one another and laterally disposed on the vehicle relative to the direction of travel of the roadway), each of said antennas being configured to detect the wireless signals transmitted by at least a respective subset of emitter strip of the plurality of emitters strip as said antenna passes said subset of emitter strips the emitter strip (see at least para.[0035], Shankwitz teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, which anticipates having a second antenna configured to detect at least the emitter strips positioned proximate to the right side of the travel lane); 
and a controller for interpreting signals detected by the antennas as the vehicle is moving along the roadway based on signal information transmitted by the emitter strip of the plurality of emitters strips to determine the position of the vehicle relative to one or more of the left edge, the right edge and the centerline of the travel lane (see at least para.[0034-0036], Shankwitz teaches determining the position of the vehicle with respect to the left edge, the right edge and the centerline of the travel lane. Also, see at least Fig. 1 and para.[0010], Shankwitz teaches a vehicle positing system). 
Shankwitz does not expressly indicate an emitter being in communication with each strip antenna of the plurality of strip antennas through a common feedline, 
maintaining the position of the vehicle within a travel lane,
and a controller for interpreting relative signal strengths. 
a plurality of antennas (see at least para.[0061-0062] and Fig. 1-5, 10A, and 15A, Kikin teaches a plurality of antennas) 
and an emitter being in communication with each antenna of the plurality of antennas through a common feedline (see at least para.[0018], Kikln teaches an feeding port 104 ,which anticipates the recited “emitter”, in communication with each of the plurality of antennas with respect to the common the feedline 106). 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz with the teachings of Kikin to use a plurality of antennas and an emitter being in communication with each antenna of the plurality of antennas through a common feedline in order to allow for the transmission of substantially uniform electromagnetic fields while also improving efficiency during operation, as recognized by Kikin in at least para.[0005]. 
Shankwitz in view of Kikin does not expressly indicate maintaining the position of the vehicle within a travel lane,
and a controller for interpreting relative signal strengths. 
However, Minovitch teaches maintaining the position of the vehicle within a travel lane (see at least col. 5, lines 32-41, Minovitch teaches determining if the vehicle deviated too far to the left or right based on the received positon information with respect to a guiderail and three antennas on the vehicle. Also, see at least col. 7, lines 64-67, and col. 8, lines 1-28, Minovitch teaches automatic steering control using the relative position information. Furthermore, the Examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that any alternative embodiments of Minovitch using duplication of parts and/or rearranging of parts as seen in MPEP 2144.04, section VI, parts B and C, with respect to the guiderail and pickup receivers would be an obvious modification of Minovitch).
a controller for interpreting relative signal strengths (see at least col. 5, lines 27-56, col.7, lines 56-67, and col.8, lines 1-25 of Minovitch, wherein reach pick-up receiver receives its own relative signal strength). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Minovitch to use an antenna that is configured to detect wireless signals transmitted by an emitter strip located along the centerline of the travel lane in order to control the vehicle, as recognized by Minovitch in at least col. 7, lines 64-67, and col. 8, lines 1-28.  

Regarding claim 19, Shankwitz teaches the controller interprets transmitted data received by the receiver apparatus for operation of the vehicle and adjustment of speed of the vehicle on the roadway relative to one or more of the left edge the right edge and the centerline of the travel lane (see at least para.[0096-0099], Shankwitz teaches automatically limiting vehicle speed based on the received location and speed limitation information of the RFID tags located along the roadway).
Shankwitz in view of Kikin does not expressly indicate signal strengths of the wireless signals.
Furthermore, Minovitch teaches the controller interprets transmitted signal strengths of the wireless signals received by the receiver apparatus for operation of the vehicle and adjustment of direction of the vehicle on the roadway relative to one or more of the left edge the right edge and the centerline of the travel lane (see at least col. 5, lines 32-41, Minovitch teaches determining if the vehicle deviated too far to the left or right based on the received positon information with respect to a guiderail and three antennas on the vehicle. Also, see at least col. 7, lines 64-67, and col. 8, lines 1-28, Minovitch teaches automatic steering control using the relative position information. Furthermore, the Examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that any alternative embodiments of Minovitch using duplication of parts and/or rearranging of parts as seen in 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Minovitch to use an antenna that is configured to detect wireless signals transmitted by an emitter strip located along the centerline of the travel lane in order to control the vehicle, as recognized by Minovitch in at least col. 7, lines 64-67, and col. 8, lines 1-28.  

Regarding claim 21, Shankwitz teaches wherein said signal for each emitter strip includes (i) location data identifying the placement location of said emitter strip on the roadway (see at least para.[0031] Shankwitz teaches the RFID message includes location data 240 of the RFID tag); 
and (ii) informative data providing information relating to the portion of the roadway where said emitter strip is located (see at least para.[0096], Shankwitz teaches the RFID message includes speed limit information regarding a curved portion of a road).

Regarding claim 22, Shankwitz teaches wherein the location data transmitted by each emitter strip correlates to whether each said emitter strip is positioned proximate to a left edge of a travel lane on the roadway (see at least para.[0034], Shankwitz teaches lane code indicates the left boundary of a lane), 
proximate to a right edge of said travel lane (see at least para.[0034], Shankwitz teaches lane code indicates the right boundary of a lane), 
or in a centerline of said travel lane (see at least para.[0030], Shankwitz teaches that tags 200-1 and 200-2 are located at the center of each lane, which anticipates a lane code that indicates the center .

Regarding claim 26, Shankwitz teaches the wireless signal is an RF signal and the RF signal transmitted by at least one of the emitter strips in the plurality of emitter strips further includes alert data (see at least para.[0101], Shankwitz teaches the RFID tags transmitting alert data, wherin the RFID tags use radio frequency (RF) signals). 

Regarding claim 27, Shankwitz teaches said alert data correlates to at least one of traffic data for upcoming roadway relative to the at least one emitter strip (see at least para.[0101] Shankwitz teaches sending an alert data that correlates to traffic data, such as traffic signs). 

Regarding claim 28, Shankwitz teaches the three vehicle antennas comprise: a first vehicle antenna positioned on the left side of the vehicle; a second vehicle antenna positioned on the right side of the vehicle; and a third vehicle antenna positioned in the center of the vehicle (see at least para.[0035], Shankwitz teaches using additional antenna pickups to detect the RFID tags, such as two or more, which anticipates using three antennas spaced relative to one another and laterally disposed on the vehicle relative to the direction of travel of the roadway. Also, see at least para.[0036], Shankwitz teaches antennas located at the sides and center of the vehicle).

Regarding claim 29, Shankwitz teaches the first vehicle antenna is configured to detect wireless signals transmitted by emitter strips positioned proximate to the left side of the travel lane (see at least para.[0035], Shankwitz teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, wherein overlap ; 
the second vehicle antenna is configured to detect wireless signals transmitted by emitter strips positioned proximate to the right side of the travel lane (see at least para.[0035], Shankwitz teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, wherein overlap of the detection of specific RFID tags is possible, which anticipates having a second antenna configured to detect at least the emitter strips positioned proximate to the right side of the travel lane); 
and the third vehicle antenna is configured to detect wireless signals transmitted by emitter strips located along the centerline of the travel lane (see at least para.[0035], Shankwitz teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, wherein overlap of the detection of specific RFID tags is possible, which anticipates having a first antenna configured to detect at least the emitter strips positioned proximate to the centerline of the travel lane).

Regarding claim 30, Shankwitz teaches a fourth vehicle antenna positioned adjacent to the third vehicle antenna between said third vehicle antenna and one of the first and second vehicle antennas (see at least para.[0035], Shankwitz teaches using additional antenna pickups to detect the RFID tags, such as two or more, which anticipates using four antennas spaced relative to one another and laterally disposed on the vehicle relative to the direction of travel of the roadway); 
and a fifth antenna positioned adjacent to the third antenna between said third antenna and the other of the first and second antennas (see at least para.[0035], Shankwitz teaches using additional antenna pickups to detect the RFID tags, such as two or more, which anticipates using five antennas .

Regarding claim 31, Shankwitz teaches the first vehicle antenna is configured to detect wireless signals transmitted by emitter strips positioned proximate to the left side of the travel lane (see at least para.[0035], Shankwitz teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, which anticipates having a first antenna configured to detect at least the emitter strips positioned proximate to the left side of the travel lane); 
the second vehicle antenna is configured to detect wireless signals transmitted by emitter strips positioned proximate to the right side of the travel lane (see at least para.[0035], Shankwitz teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, which anticipates having a second antenna configured to detect at least the emitter strips positioned proximate to the right side of the travel lane); 
and the third, fourth and fifth vehicle antennas are configured to detect wireless signals transmitted by emitter strips located along the centerline of the travel lane (see at least para.[0035], Shankwitz teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, wherein overlap of the detection of specific RFID tags is possible, which anticipates having third, fourth and fifth antennas configured to detect wireless signals transmitted by emitter strips located along the centerline of the travel lane).


Claim 15 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shankwitz (US Publication No. 2009/0115638) in view of Kikin (US Publication No. 2016/0285150) and Minovitch (US Patent 4361202), as applied to claims 13 and 21 above, and further in view of Alapurnen (US Publication No. 2007/0032245).

Regarding claim 15, Shankwitz teaches the informative data and the relative differential signal of the wireless signals received by the receiver apparatus is used to operate the vehicle during travel along the roadway (see at least para.[0099], Shankwitz teaches automatically slowing a vehicle based on the received location and speed limitation information of the RFID tags located along the roadway).
Shankwitz does not expressly indicate differential signal strength.
However, Minovitch teaches the relative signal presence of the relative differential signal strength of the wireless signals received by the receiver apparatus is used to operate the vehicle during travel along the roadway (see at least col. 5, lines 27-56, col.7, lines 56-67, and col.8, lines 1-25 of Minovitch, wherein reach pick-up receiver receives its own relative signal strength. Furthermore, the Examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that any alternative embodiments of Minovitch using duplication of parts and/or rearranging of parts as seen in MPEP 2144.04, section VI, parts B and C, with respect to the guiderail and pickup receivers would be an obvious modification of Minovitch). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kiklin with the teachings of Minovitch to use signal strengths transmitted by an emitter strip located along the centerline of the travel lane in order to control the vehicle, as recognized by Minovitch in at least col. 7, lines 64-67, and col. 8, lines 1-28.  
informative data to control the vehicle. 
However, Alapuranen teaches using informative data received by the receiver apparatus is used to operate the vehicle during travel along the roadway (see at least para.[0026] and [0031], Alapuranen teaches sending messages to a vehicle based on road curvature and road properties, such as curvature, elevation and bank angle of the road ahead with respect to the location of upcoming RFID tags). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Shankwitz in view of Kikin and Minovitch with the teachings of Alapuranen to use the informative data that correlates to whether a portion of the travel lane proximate to the emitter strip is straight, curves left, curves right, inclines or declines in order to perform safe autonomous vehicle control with respect to the changing environment, as recognized by Alapuranen in at least para.[0031].

Regarding claim 23, Shankwitz does not expressly indicate the informative data transmitted by each emitter strip correlates to whether a portion of the travel lane proximate to the emitter strip is straight, curves left, curves right, inclines or declines. However, the Shankwitz expressly teaches sending an alert based on the curvature of a road in at least para.[0096-0099], . Also, in at least para.[0099], Shankwitz teaches the tags may indicate the positon and distance of the vehicle to a specific area with respect to an alert. Therefore, Shankwitz anticipates a situation where the alert is based on the speed limit with respect to the shape of the road, and thereby anticipates a situation where the speed limit it is related to whether the road curves left or curves right. 
Furthermore, Alapuranen teaches the informative data transmitted by each emitter strip correlates to whether a portion of the upcoming travel lane proximate to the emitter strip is straight, curves left, curves right, inclines or declines (see at least para.[0026] and [0031], Alapuranen teaches 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Shankwitz in view of Kikin and Minovitch with the teachings of Alapuranen to use the informative data that correlates to whether a portion of the travel lane proximate to the emitter strip is straight, curves left, curves right, inclines or declines in order to perform safe autonomous vehicle control with respect to the changing environment, as recognized by Alapuranen in at least para.[0031]. 

Regarding claim 24, Shankwitz does not expressly indicate the wireless signal is an RF signal and wherein the relative RF signal strength and the location data received by the receiver apparatus is used to maintain the position of the vehicle during travel along the roadway relative to one of more of the left edge, the right edge and the centerline of the travel lane in which the vehicle is travelling.
However, Minovitch teaches the wireless signal is an RF signal and wherein the relative RF signal strength received by the receiver apparatus is used to maintain the position of the vehicle during travel along the roadway relative to one of more of the left edge, the right edge and the centerline of the travel lane in which the vehicle is travelling.(see at least col. 5, lines 32-41, Minovitch teaches determining if the vehicle deviated too far to the left or right based on the received positon information with respect to a guiderail and three antennas on the vehicle. Also, see at least col. 7, lines 64-67, and col. 8, lines 1-28, Minovitch teaches automatic steering control using the relative position information. Furthermore, the Examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that any alternative embodiments of Minovitch using duplication of parts and/or rearranging of parts as seen in MPEP 2144.04, section VI, parts B and C, with respect to the guiderail and pickup receivers would be an obvious modification of Minovitch).
 use an antenna that is configured to detect wireless signals transmitted by an emitter strip located along the centerline of the travel lane in order to control the vehicle, as recognized by Minovitch in at least col. 7, lines 64-67, and col. 8, lines 1-28.  
Shankwitz in view of Kikin and Minovitch does not expressly indicate using location data to maintain the position of the vehicle during travel along the roadway. 
However, Alapuranen teaches using location data to maintain the position of the vehicle during travel along the roadway (see at least para.[0026] and [0031], Alapuranen teaches sending messages to a vehicle based on road curvature and road properties, such as curvature, elevation and bank angle of the road ahead with respect to the location of upcoming RFID tags). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Shankwitz in view of Kikin and Minovitch with the teachings of Alapuranen to use the informative data that correlates to whether a portion of the travel lane proximate to the emitter strip is straight, curves left, curves right, inclines or declines in order to perform safe autonomous vehicle control with respect to the changing environment, as recognized by Alapuranen in at least para.[0031

Regarding claim 25, Shankwitz teaches the wireless signal is an RF signal (see at least para.[0029], Shankwitz teaches using radio frequency tags).
Shankwitz in view of Kikin does not expressly indicate the relative RF signal strength and informative data received by the receiver apparatus is used to operate the vehicle during travel along the roadway.
However, Minovitch teaches indicate the wireless signal is an RF signal and wherein the relative RF signal strength received by the receiver apparatus is used to operate the vehicle during travel along the roadway (see at least col.15, lines 35-67, Minovitch teaches the information received by the receiver antennas is used to automatically control the steering of the vehicle. Furthermore, the Examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that any alternative embodiments of Minovitch using duplication of parts and/or rearranging of parts as seen in MPEP 2144.04, section VI, parts B and C, with respect to the guiderail and pickup receivers would be an obvious modification of Minovitch).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Minovitch to use an antenna that is configured to detect wireless signals transmitted by an emitter strip located along the centerline of the travel lane in order to control the vehicle, as recognized by Minovitch in at least col. 7, lines 64-67, and col. 8, lines 1-28.  
Shankwitz in view of Kikin and Minovitch does not expressly indicate informative data received by the receiver apparatus is used to operate the vehicle during travel along the roadway. 
However, Alapuranen teaches using informative data received by the receiver apparatus is used to operate the vehicle during travel along the roadway (see at least para.[0026] and [0031], Alapuranen teaches sending messages to a vehicle based on road curvature and road properties, such as curvature, elevation and bank angle of the road ahead with respect to the location of upcoming RFID tags). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Shankwitz in view of Kikin and Minovitch with the teachings of Alapuranen to use the informative data that correlates to whether a portion of the travel lane proximate to the emitter strip is straight, curves left, curves right, inclines or declines in order to perform safe autonomous vehicle control with respect to the changing environment, as recognized by Alapuranen in at least para.[0031].

Claims 16, 17, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Shankwitz (US Publication No. 2009/0115638) in view of Kikin (US Publication No. 2016/0285150), as applied to claim 1 above, and further in  view of Bauchot (US Publication No. 2006/0290484).
Regarding claim 16, Shankwitz teaches the emitter of each emitter strip is adapted to be excited by pulses transmitted from a passing vehicle (see at least para.[0029], Shankwitz teaches using RFID tags to transmit data to the vehicle receiver, wherein the reader interrogating the tags anticipates using a pulse to interrogate the tag). 
Shankwitz does not expressly indicate energy pulses. 
However, it was well-known in the art at the time of the invention for the RFID tag to transmit it’s tag data in response to a received energy pulse as seen in at least para.[0025-0026] of Bauchot.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Bauchot to have each of the RFID tags in the road strips adapted to be excited by energy pulses in order to give the RFID tag sufficient energy to transmit data to a receiver, as recognized by Bauchot in at least para.[0025-0026]. 

Regarding claim 17, Shankwitz teaches each emitter strip (see at least para.[0029], Shankwitz teaches using RFID tags to transmit data to the vehicle receiver). 
Shankwitz does not expressly indicate transient energy storage components for capture and use of excitation power. 
However, it was well-known in the art at the time of the invention for the RFID tag to transmit it’s tag data using transient energy storage components for capture and use of excitation power as seen in at least para.[0025-0026] of Bauchot.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Bauchot to have each emitter 

Regarding claim 39, Shankwitz teaches each of the plurality of strip antennas is configured to receive the pulses, generate excitation energy from energy of the energy pulses, and transmit the excitation energy to the emitter (see at least col. 3, lines 28-56, Shankwitz teaches using RFID tags to transmit data to the vehicle receiver, wherein the reader interrogating the tags anticipates using a pulse to interrogate the tag). 
Shankwitz does not expressly indicate energy pulses, generate excitation energy from energy of the energy pulses, and transmit the excitation energy to the emitter. 
However, it was well-known in the art at the time of the invention for the RFID tag to transmit it’s tag data in response to a received energy pulse, generate excitation energy from energy of the energy pulses, and transmit the excitation energy to the emitter as seen in at least para.[0025-0026] of Bauchot.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Bauchot to have each emitter strip contains transient energy storage components for capture and use of excitation power, as recognized by Bauchot in at least para.[0025-0026]. 

Regarding claim 40, Shankwitz teaches the emitter is configured to transmit data to the plurality of antennas (see at least col. 3, lines 28-56, Shankwitz teaches using RFID tags to transmit data to the vehicle receiver after being interrogated by a reader signal). 
Shankwitz does not expressly indicate after receiving the excitation energy. 
 it was well-known in the art at the time of the invention for the RFID tag to transmit it’s tag data after receiving the excitation energy as seen in at least para.[0025-0026] of Bauchot.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin  with the teachings of Bauchot to have each emitter strip contains transient energy storage components for capture and use of excitation power, as recognized by Bauchot in at least para.[0025-0026]. 

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Shankwitz (US Publication No. 2009/0115638) in view of Kikin (US Publication No. 2016/0285150), Minovitch (US Patent 4361202), and Bauchot (US Publication No. 2006/0290484).
Regarding claim 32, Shankwitz teaches the emitter of each emitter strip is adapted to be excited by pulses transmitted from a passing vehicle (see at least col. 3, lines 28-56, Shankwitz teaches using RFID tags to transmit data to the vehicle receiver based on an interrogation signal). 
Shankwitz in view of Kikin and Minovitch does not expressly indicate is adapted to be excited by energy pulses. 
However, Bauchot teaches it was well-known in the art at the time of the invention for RFID tags to is adapted to be excited by energy pulses, as seen in at least para.[0025-0026] of Bauchot. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin and Minovitch with the teachings of Bauchot to have each of the RFID tags in the road strips adapted to be excited by energy pulses in order to give the RFID tag sufficient energy to transmit data to a receiver, as recognized by Bauchot in at least para.[0025-0026]. 

emitter strip (see at least col. 3, lines 28-56, Shankwitz teaches using RFID tags to transmit data to the vehicle receiver).
Shankwitz in view of Kikin and Minovitch does not expressly indicate transient energy storage components for capture and use of excitation power. 
However, Bauchot teaches it was well-known in the art at the time of the invention for RFID tags to use transient energy storage components for capture and use of excitation power, as seen in at least para.[0025-0026] of Bauchot. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin and Minovitch with the teachings of Bauchot to have each emitter strip contains transient energy storage components for capture and use of excitation power, as recognized by Bauchot in at least para.[0025-0026]. 

Regarding claim 34, Shankwitz teaches A method of using a roadway guidance system comprising the steps of: 
transmitting pulses from a vehicle to an emitter strip located on a roadway (see at least para.[0029], Shankwitz teaches interrogating RFID tags to receive RFID tag information, wherein the interrogating signal anticipates a pulse); 
the emitter strip including an emitter and a plurality of strip antennas (see at least para.[0029] and [0033], Shankwitz teaches using RFID technology, wherein the RFID tag transmits tag data, and uses antennas to transmit data)
detecting, after the transmitting said energy pulses, whether return signals are received by a receiver apparatus associated with the vehicle (see at least para.[0034-0035], Shankwitz teaches determining a vehicle position based on the received RFID tag data); 
comparing, by the receiver apparatus, the received return signals (see at least para.[0034-0035], Shankwitz teaches determining a vehicle position based on the received RFID tag location data received by each respective antenna); 
and sending at least one of speed correction to a vehicle computer to adjust the position of the vehicle (see at least para.[0099], Shankwitz teaches automatically limiting vehicle speed based on the received location and speed limitation information of the RFID tags located along the roadway).
Shanckwitz does not expressly indicate energy pulses, 
the emitter being in communication with each strip antenna of the plurality of strip antennas through a common feedline,
 	steering correction, 
              determine relative signal strengths of the received return signals,
determining an estimated position on the roadway based on the determined relative signal strengths,
comparing the estimated position on the roadway with a predefined position on the
roadway.
However, Kikin teaches a plurality of antennas (see at least para.[0061-0062] and Fig. 1-5, 10A, and 15A, Kikin teaches a plurality of antennas) 
and an emitter being in communication with each antenna of the plurality of antennas through a common feedline (see at least para.[0018], Kikln teaches an feeding port 104 ,which anticipates the recited “emitter”, in communication with each of the plurality of antennas with respect to the common the feedline 106). 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz with the teachings of Kikin to use a plurality of antennas and an emitter being in communication with each antenna of the plurality of antennas through a common 
Shankwitz in view of Kikin does not expressly indicate energy pulses, 
              determine relative signal strengths of the received return signals,
determining an estimated position on the roadway based on the determined relative signal strengths,
comparing the estimated position on the roadway with a predefined position on the
roadway and steering correction.
However, Bauchot teaches it was well-known in the art at the time of the invention for the RFID tag to transmit it’s tag data in response to a received energy pulse, as seen in at least para.[0025-0026] of Bauchot.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Bauchot to have each of the RFID tags in the road strips adapted to be excited by energy pulses in order to give the RFID tag sufficient energy to transmit data to a receiver, as recognized by Bauchot in at least para.[0025-0026]. 
Shankwitz in view of Kikin and Buachot does not expressly indicate
              determine relative signal strengths of the received return signals,
determining an estimated position on the roadway based on the determined relative signal strengths,
comparing the estimated position on the roadway with a predefined position on the
roadway and steering correction.
However, Minovitch teaches determine relative signal strengths of the received return signals (see at least col. 5, lines 32-41, Minovitch teaches determining if the vehicle deviated too far to the left or right based on the received positon information with respect to a guiderail and three antennas on the vehicle. Also, see at least col. 7, lines 64-67, and col. 8, lines 1-28, Minovitch teaches automatic steering control using the relative position information. Furthermore, the Examiner asserts that one of ordinary 
determining an estimated position on the roadway based on the determined relative signal strengths (see at least col. 5, lines 27-56, col.7, lines 56-67, and col.8, lines 1-25 of Minovitch, wherein reach pick-up receiver receives its own relative signal strength),
comparing the estimated position on the roadway with a predefined position on the roadway (see at least col. 5, lines 27-56, col.7, lines 56-67, and col.8, lines 1-25 of Minovitch compares the current estimated position to the left or right to a desired position based on the signal strengths) 
and steering correction (see at least col. 5, lines 27-56, col.7, lines 56-67, and col.8, lines 1-25 of Minovitch compares the current estimated position to the left or right to a desired position based on the signal strengths).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin and Bauchot with the teachings of Minovitch to use an antenna that is configured to detect wireless signals transmitted by an emitter strip located along the centerline of the travel lane in order to control the vehicle within a specific lane based on the shape of the road, as recognized by Minovitch in at least col. 7, lines 64-67, and col. 8, lines 1-28.  

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Shankwitz (US Publication No. 2009/0115638) in view of Kikin (US Publication No. 2016/0285150), as applied to claim 1 above, and further in view of Frenger (US Publication No. 2019/0363763).
Regarding claim 41, Shankwitz teaches an emitter strip (see at least para.[0029], Shankwitz teaches a plurality of RFID tags in strips along a road).
a common power bus for powering the respective emitter and plurality of strip antennas. 
However, Frenger teaches a common power bus for powering the respective emitter and plurality of strip antennas (see at least para.[0082], Frenger teaches a common power bus for powering a plurality of antennas in a body, wherein the body anticipates the “emitter strip”).
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Frenger to use a common power bus for a plurality of antenna in order to effectively provide an improved antenna arrangement, as recognized by Frenger in at least para.[0084]. 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Shankwitz (US Publication No. 2009/0115638) in view of Kikin (US Publication No. 2016/0285150) as applied to claim 1 above, and further in view of Yamazaki (CN 102163862).
Regarding claim 42, Shankwitz teaches each emitter strip (see at least para.[0029], Shankwitz teaches a plurality of RFID tags in strips along a road).
Shankwitz in view of Kikin does not expressly indicate a capacitor configured to store energy pulses wirelessly received by the emitter strip. 
However, Yamazaki teaches each emitter strip comprises a capacitor configured to store energy pulses wirelessly received by the emitter strip (see at least para.[0265], Yamazaki teaches a plurality of antennas share a capacitor, wherein the plurality of antennas anticipates the recited “emitter strip” ). 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Yamazaki to use a single 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665